— Appeal from a decision of the Workers’ Compensation Board, filed March 5, 1990, which ruled that claimant was not illegally employed and denied his claim for double recovery of workers’ compensation benefits.
Claimant alleges that he was illegally employed and therefore entitled to double workers’ compensation benefits pursuant to Workers’ Compensation Law § 14-a. Once a copy of claimant’s certificate of employment was produced, thereby showing that his employment was authorized, it was incumbent on claimant to demonstrate that, in fact, Labor Law §§ 132 and 135 were violated (see, Matter of Salvio v Abercrombie & Fitch Co., 40 AD2d 1056, 1057). Not only did claimant fail to offer any evidence that he never gave the *961working papers to the employer, but he failed to even claim that the employer did not ask for them or keep them on file (cf., Matter of Robles v Mossgood Theatre-Saunders Realty, 53 AD2d 972). Claimant therefore failed to meet his burden and the decision of the Workers’ Compensation Board finding that no illegal employment existed must be upheld. Finally, claimant had every opportunity to fully develop the record and we see no reason to remit the matter now to do so.
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.